DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of December 1, 2021, Applicant, on February 22, 2022, amended claims 1 & 11 and canceled claims 3 & 13. Claims 1, 2, 4-12, & 14-20 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
Applicant's amendments to claims are sufficient to overcome the 35 USC 112, second paragraph, rejections set forth in the previous action. Therefore, these rejections are withdrawn. However, further 35 USC 112 rejections necessitated by Applicant’s amendments are set forth below.
Applicant's amendments to claims are sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are withdrawn.
Applicant's amendments are not sufficient to overcome the new grounds of prior rejections necessitated by Applicant’s amendment for the reasons set forth below.


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect the 35 USC 101 rejections have been fully considered, but they are persuasive. Therefore, the 35 USC 101 rejections set forth in the previous action are withdrawn.
Examiner finds that the additional elements recited in claims 1 & 11, when viewed as a whole, integrate any recited abstract idea into a practical application under the second prong of Step 2A (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies any alleged abstract in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These specifically recited additional elements sufficient to integrate any abstract idea into a practical application that are beyond generally linking the abstract idea to a particular technological environment include, at least, the following additional elements recited in claim 11, and similarly recited in claim 1:
A method that implements a business intelligence testing tool, the method comprising: 
identifying, via an input, a benchmark file … wherein the input is configured to communicate with one or more business intelligence tools; 
identifying, via a computer processor, a target file …; 
verifying, via the computer processor, …; 
…
performing, via the computer processor…, data validation … identifying graph differences, the graph differences comprising converting the benchmark file and the target file into a HTML format; and -4-U.S. Application No.: 16/679,672 Attorney Docket No.: 72167.001780 
providing, via an interactive interface, results of the data validation ….
Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are now moot in view of new grounds for rejection necessitated by Applicant’s amendments.















Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-12, & 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, and similarly claim 11, recites “confirming, upon verifying the common identifier, the benchmark file and the target file contain an equal number of sheets oriented in a same sequence with one or more similar names.” However, Applicant’s specification does not in expressly or inherently require that any confirmation of benchmark and target files confirms the files contain sheets with “similar names,” as required by the claims.
In order to satisfy the written description requirement, each claim limitation must be expressly or inherently supported by the disclosure. MPEP 2163 (emphasis added). “The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term. See MPEP 2163 (emphasis added).
It is not enough that one skilled in the art could write a program to achieve the claimed function because the written description requirement requires that the specification explains how the inventor intends to achieve the claimed function. Examining Claims for Compliance with 35 USC 112(a) - PowerPoint of Computer Based Training, Slides 20 & 21, (emphasis added) available at http://www.uspto.gov/ sites/default/files/documents/uspto_112a_ part1_17aug2015.pptx. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. Id. at Slide 20.
With respect to the recitation of “confirming, upon verifying the common identifier, the benchmark file and the target file contain an equal number of sheets oriented in a same sequence with one or more similar names,” the specification does not in expressly or inherently require that any confirmation of benchmark and target files confirms the files contain sheets with “similar names,” as required by the claims.
The specification discusses “various items may be validated at steps 310 and 312,” and “[f]or example, an embodiment of the present invention may check that both files contain a same number of sheets with the same names and in the same sequence at step 314.” See [0034]. That is, here, the specification discusses validating items in the files by checking that both files contain sheets with the same name”; however, the specification does not discuss or suggest that the confirming or checking that both files contain similar names, as required by the claims. Furthermore, the specification does not require that a same name necessarily includes similar names. Moreover, “similar” is a relative term or term of degree, it is not clear how the invention could judge whether a sheet name is similar, and the specification does not provide a standard for ascertaining the requisite degree of similarity.
Accordingly, Applicant’s specification does not in expressly or inherently require that the a confirmation of benchmark and target files confirms the files contain sheets with “similar names,” as required by the claims.
Claims 2 & 4-10 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2 & 14-10 are rejected for the reasons set forth above regarding claim 1 as a result.
Claims 12 & 14-20 depend on claim 11 and do not cure the aforementioned deficiencies of claim 11, and thus, claims 12 & 14-20 are rejected for the reasons set forth above regarding claim 11 as a result.





Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-12, & 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “sheets … with one or more similar names.” The term “similar” name is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A name can be more similar or less similar to another name, and it is not clear from the claim what would make a name sufficiently similar to another name. Furthermore, the specification does not even refer to “similar” sheet names, let alone define a standard for ascertaining a similar name. 
Claims 2 & 4-10 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2 & 14-10 are rejected for the reasons set forth above regarding claim 1 as a result.
Claim 11 recites “sheets … with one or more similar names.” The term “similar” name is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A name can be more similar or less similar to another name, and it is not clear from the claim what would make a name sufficiently similar to another name. Furthermore, the specification does not even refer to “similar” sheet names, let alone define a standard for ascertaining a similar name. 
Claims 12 & 14-20 depend on claim 11 and do not cure the aforementioned deficiencies of claim 11, and thus, claims 12 & 14-20 are rejected for the reasons set forth above regarding claim 11 as a result.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12, & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, et al. (US 20160124989 A1), hereinafter Kumar, in view of Dou, et al., VEnron: a versioned spreadsheet corpus and related evolution analysis IEEE/ACM 38th International Conference on Software Engineering Companion (ICSE-C) (2016), hereinafter Dou, in further view of Stachura (US 20180157468 A1), hereinafter Stachura.
Regarding claim 1, Kumar discloses a system that implements a business intelligence testing tool, the system comprising ([0045]-[0059], fig. 4): 
a memory component that stores business intelligence data ([0047], [0050], [0054]-[0057], fig. 4, 426, 436); 
an input configured to communicate with one or more business intelligence tools ([0047], [0054]-[0055], fig. 4, 422, 432, [0031], fig. 2, 202); 
an interactive interface that communicates with one or more users via a communication network ([0045]-[0046], [0054]-[0055], [0058], fig. 4, 439, 410, [0031], fig. 2, 202, [0043], fig. 3); and 
a computer processor, coupled to the memory component, the input and the interactive interface, the computer processor configured to perform the steps of ([0047], [0049], [0051], [0054]-[0055], [0057], fig. 4, 424, 434, [0061]): 
identifying a benchmark file comprising a first set of business intelligence data and images; 
identifying a target file comprising a second set of business intelligence data and images ([0009]-[0010], [0031]-[0032], [0034], to initiate retrieval of the first set of data and second set of data from a first file (i.e. benchmark) and second file (i.e. target file) in a first and second database, the system receives a request choosing which sets (two or more sets) of data (i.e. identifying) are to be compared to one another, wherein the request includes input information/parameters, ; 
verifying a common identifier associated with the benchmark file and the target file ([0009]-[0010], [0031]-[0032], [0034], the invention executes a comparison script (i.e. verifying common ID) to initiate retrieval of the first and second set of data in the first and second file (i.e. verifying common ID) from the first and second database based on the request that includes input information/parameters, including names of files, file locations, and test ID (i.e. common ID), to choose which sets (two or more sets) of data are to be compared to one another, [0039], during a comparison process 212, the system of the present invention retrieves each first and second data set stored in each file 206, 210 (i.e. verifying common ID), and the invention compares the formatted entries of data of each data set to one other to determine if the entries of data match (i.e. verifying common ID));
confirming, upon verifying the common identifier, the benchmark file and the target file contain an [tables] with one or more similar names ([0006]-[0010], [0039]-[0040], through comparing entries of data sets during the comparison process 212, the system of the present invention may determine one or more differences between compared data entries, such as comparison parameters including the first and second file include a table name);
performing, upon confirmation, data validation between the benchmark file and the target file by identifying data differences, identifying data format differences, and identifying graph differences … ([0039]-[0040], through comparing entries of data sets during the comparison process 212, the system of the present invention may determine one or more differences between compared data entries, such as spelling discrepancy of a customer name or address, and upon determination of a difference between compared data entries of the first and second data sets, flag or denote the determined differences, [0050]-[0051], wherein the datastore 429 storing data described herein includes databases storing information using one or more computer codes and/or ; and 
providing, via the interactive interface, results of the data validation and identifying one or more differences ([0040]-[0041], after the comparison process 212, the system generate a third file 214 that includes a result set of data including all determined differences, wherein the user may view the third file 214 to review the result set and add, delete, and/or modify the data, and in report process 216, the system generates a report summarizing the comparison process, the inputted comparison information, and/or the determined differences between data sets, wherein the report may be formatted as a message, an email, a spreadsheet, a website, a link, a document, or another type of report).
While Kumar discloses all of the above, including confirming, upon verifying the common identifier, the benchmark file and the target file contain an [tables] with one or more similar names (as above), Kumar does not expressly disclose the remaining elements of the following limitation, which however are taught by further teachings in Dou.
Dou teaches confirming, upon verifying the common identifier, the benchmark file and the target file contain an equal number of sheets oriented in a same sequence with one or more similar names (pp. 165-166, sect. 3.3-3.4, spreadsheets files are determined to be in the same group based on similar spreadsheet file names, etc. and p. 168, sect. 4.4, the tool Spreadsheet Compare 2013 is used to compare every to adjacent versions of a spreadsheet to identify structural changes of each worksheet in the spreadsheet including added/ renamed/ deleted sheet at position n, moved sheet from position n to position m).
Kumar and Dou are analogous fields of invention because both address the problem of identifying differences between files. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Kumar the ability to confirm the benchmark file and the target file contain an equal number of sheets oriented in a same sequence with one or more similar names, as taught by Dou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 
Further, while performing, upon confirmation, data validation between the benchmark file and the target file by identifying data differences, identifying data format differences, and identifying graph differences … (as above), 
Stachura teaches Kumar does not expressly disclose the remaining elements of the following limitation, which however are taught by further teachings in Stachura.
Stachura teaches identifying graph differences, the graph differences comprising converting the benchmark file and the target file into a HTML format ([0083], o an http get request 304 from a visitor's browser 356 to the webifier logic 353 to provide a destination page, the webifier logic 353 may retrieve 305 the spreadsheet definition, the webifier logic converts the spreadsheet definition into an html destination page by evaluating and referencing values and formatting from the template spreadsheet and evaluating and referencing values from the record sheet identified based on the template spreadsheets, and the visitor sees a page having information found only in the template sheet and not in the record sheet,  [0195], [0220]-[0221], [0302], [0334], [0341], [0348], [0392], [0395], [0428], changes or differences to spreadsheets include charts defined in spreadsheets, images in cells, icons in cells, background, border, or text colors).
Kumar, Dou, and Stachura are analogous fields of invention because each addresses the problem of identifying differences between files. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Kumar the ability for differences to comprise converting the benchmark file and the target file into a HTML format, as taught by Stachura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
Regarding claim 2, the combined teachings of Kumar, Dou, and Stachura teaches the system of claim 1 (as above). Further, while Kumar discloses all of the above and wherein the data format validation comprises identifying differences ([0039]-[0040], through comparing entries of data sets during the comparison process 212, the system of the present invention may determine one or more differences between compared data entries, such as spelling discrepancy of a customer name or address, and upon determination of a difference between compared data entries of the first and second data sets, flag or denote the determined differences), Kumar does not expressly disclose the remaining elements of the following limitation, which however are taught by further teachings in Stachura.
Stachura teaches differences in font style, background and border style ([0012]-[0013], [0018], [0269]-[0270], [0302], [0392], [0395], changes or variations to data format in a spreadsheet may include background, font, border).
Kumar, Dou, and Stachura are analogous fields of invention because each addresses the problem of identifying differences between files. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Kumar the ability for differences to comprise differences in font style, background and border style, as taught by Stachura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of differences comprising differences in font style, background and border style, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned teachings of Stachura in order to produce the added benefit of 
Regarding claim 5, the combined teachings of Kumar, Dou, and Stachura teaches the system of claim 1 (as above). Further, Kumar discloses wherein the interface identifies one or more differences by comparing a first image in the benchmark file and a second image in the target file ([0039], during a comparison process 212, the system of the present invention retrieves each first and second data set stored in each file 206, 210 from a first and second database, and the invention compares the formatted entries of data of each data set to one other to determine if the entries of data match and determine one or more differences between compared data entries, [0051], wherein the datastore 429 storing data described herein includes databases storing information using one or more figures, tables, charts).
Regarding claim 6, the combined teachings of Kumar, Dou, and Stachura teaches the system of claim 1 (as above). Further, Kumar discloses wherein the benchmark file is accessed (([0009]-[0010], [0031]-[0032], [0034], the invention executes a comparison script to initiate retrieval of the first and second set of data from the first and second database based on the request that includes input information/parameters, including names of files, file locations, and test ID, to choose which sets (two or more sets) of data are to be compared to one another) via the business intelligence tool ([0061], wherein the present invention may be embodied as an apparatus (including, for example, a system, machine, device, computer program product, and/or the like) in the form of a business method combined with software and/or hardware).
Regarding claim 7, the combined teachings of Kumar, Dou, and Stachura teaches the system of claim 1 (as above). Further, Kumar discloses wherein the data differences comprise differences in report name, sheet name, cell location, and values ([0006]-[0008], comparing the first set and second set of data comprises a row-by-row comparison of the first data in the first file and the second set of data in the second file, and the report identifying determined differences between the first set of data in the first file and the second set of data in the second file includes a table name, a file name, a column list, a summary of determined differences between the first and the second set of data, [0040], wherein the difference between the first and second set of data in the .
Regarding claim 8, the combined teachings of Kumar, Dou, and Stachura teaches the system of claim 1 (as above). Further, while Kumar discloses all of the above and wherein the data format differences comprise differences ([0006]-[0008], comparing the first set and second set of data comprises a row-by-row comparison of the first data in the first file and the second set of data in the second file, and the report identifying determined differences between the first set of data in the first file and the second set of data in the second file includes a table name, a file name, a column list, a summary of determined differences between the first and the second set of data, [0040], wherein the difference between the first and second set of data in the first and second file include determining spelling discrepancy of a customer name or address, [0051], wherein the datastore 429 storing data described herein includes databases storing information using one or more figures, tables, charts), Kumar does not expressly disclose the remaining elements of the following limitation, which however are taught by further teachings in Stachura.
Stachura teaches the data format differences comprise differences in background color and border color ([0195], [0302], [0392], [0395], changes or differences to spreadsheets include background or border colors).
Kumar, Dou, and Stachura are analogous fields of invention because each addresses the problem of identifying differences between files. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Kumar the ability for differences to comprise differences in background color and border color, as taught by Stachura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of differences comprising differences in background color and border color, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned teachings of Stachura in order to produce the added benefit of 
Regarding claim 9, the combined teachings of Kumar, Dou, and Stachura teaches the system of claim 1 (as above). Further, while Kumar discloses all of the above and wherein the graph differences comprise differences in images, charts, ([0039]-[0040], through comparing entries of data sets during the comparison process 212, the system of the present invention may determine one or more differences between compared data entries, such as spelling discrepancy of a customer name or address, and upon determination of a difference between compared data entries of the first and second data sets, flag or denote the determined differences, [0050]-[0051], wherein the datastore 429 storing data described herein includes databases storing information using one or more computer codes and/or languages, alphanumeric character strings, data sets, figures, tables, charts, links, and/or documents), Kumar does not expressly disclose the remaining elements of the following limitation, which however are taught by further teachings in Stachura.
Stachura teaches the graph differences comprise differences in images, charts, icons and color ([0195], [0220]-[0221], [0302], [0334], [0341], [0348], [0392], [0395], [0428], changes or differences to spreadsheets include charts defined in spreadsheets, images in cells, icons in cells, background, border, or text colors).
Kumar, Dou, and Stachura are analogous fields of invention because each addresses the problem of identifying differences between files. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Kumar the ability for differences to comprise differences in images, charts, icons and color, as taught by Stachura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of differences comprising differences in images, charts, icons and color, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned teachings of Stachura in order to produce the added benefit of 
Regarding claim 10, the combined teachings of Kumar, Dou, and Stachura teaches the system of claim 1 (as above). Further, while Kumar discloses all of the above and wherein the input configured to communicate with one or more business intelligence tools is further configured to perform scheduling and reporting … from each of the one or more business intelligence tools  ([0040]-[0041], after the comparison process 212, the system generate a third file 214 that includes a result set of data including all determined differences, wherein the user may view the third file 214 to review the result set and add, delete, and/or modify the data, and in report process 216, the system generates a report summarizing the comparison process, the inputted comparison information, and/or the determined differences between data sets, wherein the report may be formatted as a message, an email, a spreadsheet, a website, a link, a document, or another type of report), Kumar does not expressly disclose the remaining elements of the following limitation, which however are taught by further teachings in Stachura.
Stachura teaches communicate with one or more business intelligence tools is further configured to perform scheduling and reporting downloading from each of the one or more business intelligence tools ([0308]-[0311], the destination system updates the designer system by updating representations of templates in a spreadsheet format compatibly with spreadsheet tools by as a spreadsheet download to the designer and saving any new spreadsheet as a local file).
Kumar, Dou, and Stachura are analogous fields of invention because each addresses the problem of identifying differences between files. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Kumar the ability to download from each of the one or more business intelligence tools, as taught by Stachura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of downloading from each of the one or more business intelligence tools, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned 
Regarding claims 11, 12, & 15-20, these claims are substantially similar to claims 1, 2, & 5-10, and are, therefore, rejected on the same basis as claims 1, 2, & 5-10. While claims 11, 12, & 15-20 are directed toward a method, Kumar discloses a method as claimed. [0013], [0015], [0061].
Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, et al. (US 20160124989 A1), hereinafter Kumar, in view of Gelman, et al. (US 20080178117 A1), hereinafter Gelman.
Regarding claim 4, the combined teachings of Kumar, Dou, and Stachura teaches the system of claim 1 (as above). Further, while Kumar discloses all of the above and wherein the images are converted ([0026], [0037], before the comparison, the system of the present invention converts the format of each of the first and second customer data into a standardized format), Kumar does not expressly disclose the remaining elements of the following limitation, which however are taught by further teachings in Gelman.
Gelman teaches wherein the images are converted into a set of pixel values ([0121], [0168], differences in images of a first and second file are determined by comparing pixel by pixel, including the pixel values of a first and second file).
Kumar, Dou, Stachura, and Gelman are analogous fields of invention because each addresses the problem of identifying differences between files. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Kumar the ability for the images to be converted into a set of pixel values, as taught by Gelman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the images being converted into a set of pixel values, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned teachings of Gelman in order to produce the added benefit of helping to ensure the changes to a standard document are intentional changes. [0131].
Regarding claim 14, the claim is substantially similar to claim 4, and is, therefore, rejected on the same basis as claim 4. While claim 4 is directed toward a method, Kumar discloses a method as claimed. [0013], [0015], [0061].


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang, et al. (US 20120072859 A1) disclosing systems and methods for detecting differences between documents including images based on pixels.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623